Citation Nr: 0400335	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 26, 1998 
for the grant of service connection for cortical blindness as 
a result of a cerebral vascular accident and hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO. 

2.	The veteran filed his claim of service connection for 
blindness on September 1, 1994.   

3.	The initial competent evidence of optic nerve atrophy 
related to service-connected cardiovascular disease is 
dated May 26, 1998.


CONCLUSION OF LAW

An effective date earlier than May 26, 1998 for the grant of 
service connection for blindness due to hypertension and 
stroke is not warranted.  38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The September 2002 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that an earlier effective 
date for the grant of service connection was being denied 
because the effective date was date entitlement arose or the 
date of claim, whichever was later.  The RO determined that 
the date entitlement arose was May 26, 1998, the date of the 
first VA examination linking the veteran's blindness to a 
service-connected disability.  The SOC made it clear to the 
veteran that in order to prevail on his claim, he needed to 
present evidence establishing an effective date earlier than 
May 26, 1998.  The veteran has presented all argument and he 
stated in April 2001 that he had no additional evidence to 
submit.  In light of the fact that the veteran has had more 
than one year to submit evidence and has submitted evidence 
and has not indicated that there is additional evidence 
forthcoming, the Board finds that there is no prejudice to 
the veteran in proceeding with his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Furthermore, recent 
legislation allows the Board to adjudicate a claim within a 
year of receipt.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

The RO obtained the veteran's service medical records, VA 
treatment records, and social security records.  The RO 
sought an expert medical opinion in August 1996, provided the 
veteran with a VA examination in May 1998, and sought a 
revised expert medical opinion in August 1999.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The veteran's hypertension has been service connected since 
1972.  In April 1994 he suffered a cerebrovascular accident 
(CVA) and on September 1, 1994 he filed a claim for service 
connection for blindness as a result of his hypertension and 
CVA.  An August 1994 ophthalmology examination found that the 
veteran suffered from reduced vision in both eyes, 20/400 in 
the right eye and only light perception in the left eye the 
diagnosis was high myopia and status post retina surgery.  A 
VA treatment note dated in May 1995 indicates the veteran is 
legally blind with a history of bilateral retina detachment 
treated with surgery.  The RO sought an opinion as to the 
nature of the veteran's blindness.  A VA ophthalmologist, Dr. 
Emilio Arce, opined in August 1996 that the veteran's 
blindness was caused by a myopic condition and that arterial 
hypertension was not related to the veteran's retina 
detachment or the loss of vision.  

The veteran underwent a VA examination in May 1998.  At that 
time Dr. Arce diagnosed the veteran with cortical blindness 
secondary to cerebrovascular accident, and optic neuropathy.  
The RO asked Dr. Arce to reconcile his opinion from August 
1996 with his diagnosis in May 1998.  Dr. Arce stated in 
August 1999 that the veteran suffers from myopic changes in 
both eyes and a retinal detachment in the left eye that are 
not related to hypertension, but that the optic nerve atrophy 
may be a vascular condition related to hypertension.  Dr. 
Arce indicated that both conditions were responsible for part 
of the visual loss.  He stated that in 1996 there was no 
evidence of optic atrophy.

A report by M. Pagan, M.D. concluded that superimposed 
vascular ocular pathology leading to bilateral optic nerve 
atrophy, which during 1998-1999 resulted in right eye 
blindness, was most likely due to service-connected 
disability.  It was added that the left eye blindness existed 
prior to 1995 and was due to nonservice-connected factors, 
and it would be practically impossible to determine any 
further aggravation by optic nerve atrophy.  

Based on the timeline described above, the RO granted service 
connection for loss of vision secondary to hypertension and 
CVA.  The RO assigned an effective date of May 26, 1998 which 
was the first date that it was shown the veteran's vision 
loss was related to his hypertension.  The veteran appealed, 
seeking an earlier date.

The Board finds than an effective date earlier than May 26, 
1998, which is the date there was first evidence that of 
optic nerve atrophy related to hypertension and CVA, is not 
warranted.  38 C.F.R. § 3.400 (2003).  The effective date of 
an award of service connection is the date entitlement arose, 
or the date of claim whichever is later.  In this case, the 
veteran's vision loss was present at the time of his claim, 
but the medical evidence did not link it to his hypertension 
or his CVA.  In fact, Dr. Arce's opinion in August 1996 was 
that the veteran's blindness was due to myopic changes and a 
detached retina, and specifically found that there was no 
link to hypertension.  Dr. Pagan seconded this opinion.  
Thus, prior to May 26, 1998, there was no suggestion in the 
competent evidence of record that the veteran had any vision 
loss as a result of service-connected cardiovascular disease.  
The veteran's disability that is related to his service-
connected hypertension and CVA was first noted in a VA 
examination on May 26, 1998.  As Dr. Pagan indicated, there 
was no showing of optic atrophy prior to this time.  The 
right eye blindness that can be attributed to service-
connected disability occurred in 1998 or 1999.  The first 
clinical evidence of this was on the May 1998 VA examination.  
Thus, May 26, 1998 is the date entitlement arose and is the 
correct effective date for service connection since it is 
later than the date of claim.  38 C.F.R. § 3.400 (2003).  
Prior to May 26, 1998 there was no disability causing 
blindness that could be related to a service-connected 
condition, and in fact clinical evidence attributed his 
vision loss to nonservice-connected factors.  According to 
Dr. Arce in August 1999, there is now evidence of optic nerve 
atrophy which may be related to hypertension, but there was 
manifestation of this disability in 1996.  The first 
manifestation of disability causing vision loss that could be 
attributed to service-connected disability was on the May 26, 
1998 VA examination.  Therefore, that date is the correct 
effective date for the grant of service connection, since it 
is the date entitlement arose.  38 C.F.R. § 3.400 (2003).  


ORDER

An effective date earlier than May 26, 1998, for the award of 
service connection for blindness due to hypertension and a 
cerebrovascular accident, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



